Case 8:20-cv-01126-AB-DFM Document 13 Filed 08/19/20 Page 1of1 Page ID #:47

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

CASE NUMBER:
SUZANNE NA PIER,
Plaintifi(s) 8:20-cv-01126-AB-DFM
* ADA DISABILITY ACCESS LITIGATION:
{PROPOSED} ORDER GRANTING
THE THIELMANN CORP. APPLICATION FOR STAY
Defendant(s) AND EARLY MEDIATION

 

 

The Court has considered the recently filed Application for Stay and Early Mediation, and hereby ORDERS:

1. This action is STAYED as to ALL PARTIES
for a period of ninety (90) days from the date of the filing of this Order, unless otherwise ordered by the
Court.

 

2. This case is referred to:

[_] ADR PROCEDURE NO. 1: Magistrate Judge assigned to the case for such settlement proceedings
as the judge may conduct or direct.

ADR PROCEDURE NO. 2: This case is referred to the ADR Program. Within twenty-one (21)
days, plaintiff shall obtain the consent of a Mediator listed on the Court’s Mediation Panel who will
conduct the mediation, and file form ADR-2, Stipulation Regarding Selection of Mediator. If the
parties have not selected and obtained the consent of a Panel Mediator within twenty-one (21) days,
the ADR Program (213-894-2993) will assign one. Forms and a list of the Panel Mediators are
available on the Court's website, www.cacd.uscourts.gov. Absent extraordinary circumstances,
parties cannot request a continuance within three (3) business days of a scheduled mediation.

The ADR proceeding is to be completed no later than: NOVEMBER 13, 2020

 

3. Within fourteen (14) days of the date of this Order, Plaintiff shall file with the Court and serve on
Defendant(s) a statement (“Plaintiff's Case Statement”) that includes the following:

a. An itemized list of specific conditions on the subject premises that are the basis of the claimed
violations of the ADA; and
b. An itemized list of damages and, for each item, the amount sought.

4. If Defendant claims to have remedied any or all of the violation(s) identified by Plaintiff, or asserts that no
violation exists, that Defendant shall file with the Court and serve on Plaintiff evidence showing the
correction or absence of violation(s) at least ten (10) days before the date set for the early mediation.

5. The parties shall file with the Court a Joint Status Report no later than seven (7) days after the ADR
proceeding is completed advising the Court of the status of th wetatigns and their
mediation efforts.

Date: August 19, 2020

 

 

cc: ADR Program Director

 

ADR-22 (11/16) ADA DISABILITY ACCESS LITIGATION: ORDER Page 1 of 1
